 1   ERIN M. CRANE
     Attorney at Law (CSBN 145661)
 2   819 Eddy Street
     San Francisco, California 94109
 3   Tel: (415) 412-8728
     Erincrane@sbcglobal.net
 4
 5   Attorney for Defendant
     JERRY MITCHELL
 6
 7
 8
                                        UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN FRANCISCO DIVISION
11
12
                                                   --o0o--
13
     UNITED STATES OF AMERICA,           )
14                                       )                       18 CR 00013 EMC and
                          Plaintiff,     )                        11 CR 951-1
15                                       )                       STIPULATION AND
                                         )                       [PROPOSED] ORDER
16               vs.                     )
                                         )
17   JERRY MITCHELL,                     )
                                         )
18                       Defendant.      )
     ____________________________________)
19
             JERRY MITCHELL, by and through his counsel, Erin Crane, and Assistant United States
20
     Attorney Neal Huong, hereby stipulate that defendant’s sentencing hearing be continued from
21
     November 5, 2018 to January 9, 2019, at 10:30 a.m for the purpose of giving the independent
22
     mental health examiner appointed to this case on October 23, 2018 be given additional time to
23
     complete her evaluation.
24
25
             IT IS SO STIPULATED.
26
     DATED: November 2, 2018                       /s/
27                                                 Erin Crane
                                                   Attorney for Defendant
28                                                 Jerry Mitchell

     STIPULATION AND [proposed] ORDER
 1
 2
 3
     DATED: November 2, 2018            /s/
 4                                      Neal Huong
                                        Assistant United States Attorney
 5
 6
     IT IS SO ORDERED:
 7
 8
     November 2, 2018
 9                                      HON. EDWARD M. CHEN
                                        United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND [proposed] ORDER                                        2
